The record shows that the petitioner was convicted of the crimes of Possession of Controlled Substance in violation of Conn. Gen. Stat. 21a-279 (c) and Failure to Appear 1st in violation of Conn. Gen. Stat. 53a-172 (a). The court imposed a sentence of five years execution suspended after three years on the Failure to Appear and one year concurrent on the possession count. The total effective sentence was five years, execution suspended after three with probation. CT Page 4773
Petitioner was arrested for possession of prescription drugs within the city of West Haven. He then failed to appear on the same case when lawfully ordered to do so.
At the hearing the petitioner addressed the panel and felt that the sentence imposed was vindictive as it was his first failure to appear. Petitioner informed the court the the presentence report relied on by the court was prepared by a personal friend of the same people who prosecuted him. He felt that such a relationship was unconstitutional and affected the sentence that was imposed.
Counsel for the state emphasized the record of the petitioner which included three prior felony convictions. Counsel note the significance of the fact that the failure of appear in this case was based upon a felony charge that was pending. He pointed out to the panel that the sentencing court expressed the fact that the petitioner had a lousy attitude especially in light of his previous arrest record. Finally he asked the court to affirm the sentenced imposed as appropriate in light of its denunciatory purpose.
This Division can only modify sentences in accordance with Practice Book 942, and Connecticut General Statute 51-194. In reviewing the remarks of the sentencing court we find them appropriate and in accordance with the dictates of the practice book section. As such it is neither inappropriate nor disproportionate in light of the nature of the offense, the character of the petitioner, the protection of the public interest, and the deterrent, rehabilitative, isolative and denunciatory purposes for which it was intended. THE SENTENCE IS AFFIRMED.
Klaczak, J.
Norko, J.
Milano, J.
Klaczak, J., Norko, J. and Miano, J. participated in this decision